DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/04/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:	141, 147, 148, 150, 152-159, 162-164, and 167-170
Withdrawn claims: 				None
Previously cancelled claims: 	1-140, 142-146, 149, 151, 160, 161, 165, and 166
Newly cancelled claims:			None
Amended claims: 				141
New claims: 					None
Claims currently under consideration:	141, 147, 148, 150, 152-159, 162-164, and 167-170
Currently rejected claims:	141, 147, 148, 150, 152-159, 162-164, and 167-170
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 141 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by admitted prior art (Applicant’s Remarks filed 03/04/2022).
Regarding claim 141, Applicant stated that “compound (14) was known in the art well-before Artero and Gant filed their respective applications (at least since the 1970s)” (Applicant’s Remarks, page 9, paragraph 2).  Since claim 141 is merely directed toward a .

Claim Rejections - 35 USC § 103
Claims 141, 147, 148, 150, 152-159, 162-164, and 167-170 are rejected under 35 U.S.C. 103 as being unpatentable over Artero (US 2017/0304309) in view of Gant (US 2010/0087455).
Regarding claim 141, Artero teaches a nutritional supplement (corresponding to nutraceutical) ([0065]; [0067]) comprising deuterated caffeine compounds (corresponding to caffeine containing isotopes of deuterium) ([0048]; [0051]) or a nutraceutically acceptable salt ([0055]), solvate, or hydrate thereof ([0049]); wherein the concentration of deuterated caffeine or its nutraceutically acceptable salt, solvate, or hydrate thereof in the supplement is up to 400 mg per day as is well-known in the art ([0071]), which falls within the claimed content range.   Artero does not specify that at least 99% of the total amount of caffeine in the nutritional supplement is compound (14), wherein the total exposure (AUC) of the compound in the central nervous system (CNS) of a human after oral administration of the nutritional supplement is greater than that of 
However, Gant teaches a compound for a pharmaceutical composition comprising deuterated caffeine ([0017]; [0020]-[0024]) which is compound (14) (corresponding to structural Formula I wherein R1-R3 are CD3 and R4 is hydrogen) ([0020]-[0022]), wherein the caffeine in the pharmaceutical compositions comprise up to 100% of compound (14) (corresponding to pharmaceutical compositions comprising one or more compounds disclosed herein) ([0031]), which overlaps the claimed content range.  Gant also teaches that caffeine is a CNS stimulator ([0003]) which readily crosses the blood-brain barrier ([0008]) and that the deuterated compounds have a longer half-life than the parent drug ([0018]) and that they have at least one biochemical effect such as stimulating CNS activity ([0085], [0087]).  These disclosure of Gant at least suggests that the AUC of compound (14) in the CNS of a human after oral administration is greater than that of non-isotopically enriched caffeine at an equivalent dose.    
It would have been obvious for a person of ordinary skill in the art to have used the species of deuterated caffeine taught by Gant in a nutritional supplement as these species are members of the genus of deuterated caffeine used as nutritional supplements as taught by Artero.  Artero discloses a genus of caffeine compounds comprising deuterium ([0051]), but does not describe or exemplify a specific caffeine structure that comprises deuterium.  Artero also teaches that the genus of caffeine compounds comprising deuterium are used in nutritional supplements and pharmaceutical compositions ([0065]).  Since Artero broadly teaches the use of deuterated caffeine in nutritional supplements and states that the same composition can be used in pharmaceutical compositions, a skilled Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best
Regarding claim 147, the prior art teaches the invention as disclosed above in claim 141, including a nutraceutically acceptable salt (Artero, [0055]) of the deuterated caffeine compound (Artero, [0051]) and that the salt can be formed from hydrochloric acid, sulfuric acid, acetic acid, phosphoric acid, maleic acid, citric acid, nitric acid, and tartaric acid interacting with a base (Artero, [0056]).  Therefore, Artero effectively teaches the salt of the compound to be HCl, sulfate, acetate, phosphate, maleate, citrate, nitrate, or tartrate salt.
Regarding claim 148, the prior art teaches the invention as disclosed above in claim 147, including a nutraceutically acceptable salt (Artero, [0055]) of the compound (Artero, [0051]) is citrate (Artero, [0056]).
Regarding claim 150, the prior art teaches the invention as disclosed above in claim 148, including the nutraceutically acceptable salt (Artero, [0055]) of the compound (Artero, [0051]) is citrate (Artero, [0056]) and the compound is (14) (Gant, [0020]-[0022]).  Therefore, the prior art teaches the citrate salt is (29).
Regarding claim 152, the prior art teaches the invention as disclosed above in claim 141, including the concentration of the compound or a nutraceutically acceptable salt (Artero, [0055]), hydrate, or solvate thereof (Artero, [0049]) is up to 400 mg per day as is well-known in the art (Artero, [0071]), which falls within the claimed content range.
Regarding claim 153, the prior art teaches the invention as disclosed above in claim 141, including the concentration of the compound or a nutraceutically acceptable salt (Artero, [0055]), hydrate, or solvate to be 25 mg/mL (Artero, [0089]), which falls within the claimed range.  Although Artero does not specify the caffeine in this example to be deuterated, a skilled practitioner would readily recognize that the deuterated caffeine can 
Regarding claim 154, the prior art teaches the invention as disclosed above in claim 141, including the concentration of the compound or a nutraceutically acceptable salt (Artero, [0055]), hydrate, or solvate to be 25 mg/mL (Artero, [0089]), which falls within the claimed range.  Although Artero does not specify the caffeine in this example to be deuterated, a skilled practitioner would readily recognize that the deuterated caffeine can be used since the reference teaches that the invention was intended to include such forms ([0051]).
Regarding claim 155, the prior art teaches the invention as disclosed above in claim 141, including the nutritional supplement is safe for human use once per day (Artero, [0071]).
Regarding claim 156, the prior art teaches the invention as disclosed above in claim 141, including the nutritional supplement is safe for human use once per day in a dose up to 200 mg and that consumption up to 400 mg per day is safe for humans (Artero, [0071]).  These disclosures teach the nutritional supplement is safe for human use twice a day.
Regarding claim 157, the prior art teaches the invention as disclosed above in claim 141, including the supplement is tablet, powder, or granule (Artero, [0074]).
 Regarding claim 158, 
Regarding claim 159, the prior art teaches the invention as disclosed above in claim 141, including the supplement further comprises a sweetener (corresponding to sucrose) (Artero, [0089]).
Regarding claim 162, the prior art teaches the invention as disclosed above in claim 141, including the compound is (14) (Gant, [0020]-[0022]) or a nutraceutically acceptable salt (Artero, [0055]), solvate, or hydrate thereof (Artero, [0049]).  It does not teach the maximum plasma concentration (Tmax) (corresponding to maximum tolerated dose) of the compound after consumption of the nutritional supplement is at least 5% longer than that of non-isotopically enriched caffeine at an equivalent dose. However, since the prior art teaches the same compound as claimed and instantly disclosed, the compound of the prior art would necessarily have the claimed Tmax.  It is noted that claim 162 is a recitation of an inherent characteristic wherein the compound of the prior art is capable of comprising the claimed Tmax.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the Tmax of the above compound and Tmax
Regarding claim 163, the prior art teaches the invention as disclosed above in claim 141, including the compound is (14) (Gant, [0020]-[0022]) or a nutraceutically acceptable salt (Artero, [0055]), solvate, or hydrate thereof (Artero, [0049]).  It does not teach the maximum plasma concentration (Tmax) (corresponding to maximum tolerated dose) of the compound after consumption of the nutritional supplement is at least 25% longer than that of non-isotopically enriched caffeine at an equivalent dose. However, since the prior art teaches the same compound as claimed and instantly disclosed, the compound of the prior art would necessarily have the claimed Tmax.  It is noted that claim 163 is a recitation of an inherent characteristic wherein the compound of the prior art is capable of comprising the claimed Tmax.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the Tmax of the above compound and Tmax of the compound of the instant claim, the difference would have been minor and obvious.
Regarding claim 164, the prior art teaches the invention as disclosed above in claim 141, including the compound is (14) (Gant, [0020]-[0022]) or a nutraceutically acceptable salt (Artero, [0055]), solvate, or hydrate thereof (Artero, [0049]).  It does not teach the max) (corresponding to maximum tolerated dose) of the compound after consumption of the nutritional supplement is at least 50% longer than that of non-isotopically enriched caffeine at an equivalent dose.  However, since the prior art teaches the same compound as claimed and instantly disclosed, the compound of the prior art would necessarily have the claimed Tmax.  It is noted that claim 164 is a recitation of an inherent characteristic wherein the compound of the prior art is capable of comprising the claimed Tmax.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the Tmax of the above compound and the Tmax of the compound of the instant claim, the difference would have been minor and obvious.
Regarding claim 167, the prior art teaches the invention as disclosed above in claim 141, including the time of maximum plasma concentration (Tmax) of the compound in the central nervous system after consumption of the nutritional supplement is longer than that of non-isotopically enriched caffeine at an equivalent dose (corresponding to the beneficial aspects of the corresponding non-isotopically enriched molecules are 
Regarding claim 168, the prior art teaches the invention as disclosed above in claim 141, including the plasma half-life of the compound after consumption of the nutritional supplement is longer than that of non-isotopically enriched caffeine at an equivalent dose (corresponding to the beneficial aspects of the corresponding non-isotopically enriched molecules are maintained while the metabolism of the compound is slower than that of the non-isotopically enriched molecules) (Gant, [0018]).
Regarding claim 169, the prior art teaches the invention as disclosed above in claim 141, including the compound is (14) (Gant, [0020]-[0022]) or a nutraceutically acceptable salt (Artero, [0055]), solvate, or hydrate thereof (Artero, [0049]).  It does not teach side effects of caffeine are reduced relative to the consumption of non-isotopically enriched caffeine at an equivalent dose.  However, since the prior art teaches the same compound as claimed and instantly disclosed, the compound of the prior art would necessarily have the claimed reduction in side effects.  It is noted that claim 169 is a recitation of an inherent characteristic wherein the compound of the prior art is capable of comprising the claimed reduction in side effects.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the reduced side effects of the above compound and reduced side effects of the compound of the instant claim, the difference would have been minor and obvious.
Regarding claim 170, Artero teaches the invention as disclosed above in claim 169, including the compound is (14) (Gant, [0020]-[0022]) or a nutraceutically acceptable salt (Artero, [0055]), solvate, or hydrate thereof (Artero, [0049]).  It does not teach side effects selected from anxiety, insomnia, gastrointestinal issues, rhabdomyolysis, addiction, hypertension, rapid heart rate, atrial fibrillation, fatigue, irritability, nervousness, restlessness, nausea, and muscle tremors to be reduced relative to the consumption of non-isotopically enriched caffeine at an equivalent dose.  However, since the prior art teaches the same compound as claimed and instantly disclosed, the compound of the prior art would necessarily have the claimed reduction in side effects.  It is noted that claim 170 is a recitation of an inherent characteristic wherein the compound of the prior art is capable of comprising the claimed reduction in side effects.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the reduced side effects of the above compound and reduced side effects of the compound of the instant claim, the difference would have been minor and obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 141 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 140 of co-pending Application No. 16/932,480 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 140 requires a composition comprising compound (14) as required by instant claim 141.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 141 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/535,103 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires a composition comprising compound (14) as required by instant claim 141.  Although the co-pending claim does not require the total exposure (AUC) of the compound in the CNS to be present as recited in instant claim 141, the feature is obvious, especially in light of Fig. 1 of the co-pending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 141 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of co-pending Application No. 17/618,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 21 require a composition comprising compound (14) as required by instant claim 141.  Although the co-pending claims do not require the total exposure (AUC) of the compound in the CNS to be present as recited in instant claim 141, the feature is obvious, especially in light of Fig. 1 of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 141 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 126 and 142 of U.S. Patent No. 10,765,130. Although the patented claims 121 and 142 require a composition comprising compound (14) as required by instant claim 141.  Although the patented claims do not require the total exposure (AUC) of the compound in the CNS to be present as recited in instant claim 141, the feature is obvious, especially in light of Fig. 1 of the patented disclosure.


Claim 141 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107 and 141 of U.S. Patent No. 10,582,716. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 121 and 142 require a composition comprising compound (14) as required by instant claim 141.  Although the patented claims do not require the total exposure (AUC) of the compound in the CNS to be present as recited in instant claim 141, the feature is obvious, especially in light of Fig. 1 of the patented disclosure.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 141, 147, 148, 150, 152-159, 162-164, and 167-170 over Artero and Gant: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 141 to recite that the AUC of compound (14) in the central nervous system of a human after oral administration is greater than that of non-isotopically enriched caffeine at an equivalent dose at two or more hours after oral administration.  Applicant stated that the Office is not crediting the argument that reduced lipophilicity of compound (14) may impede its ability to cross the blood-brain barrier European Journal of Drug Metabolism and Pharmacokinetics, vol. 22, No. 2, pages 127-133) and Bechalany (Bechalany et al., “56. Isotope Effects on the Lipophilicity of Deuterated Caffeines”, 1989, Helvetica Chimica Acta, vol. 72, pages 472-476) (page 472, paragraph 2) disclose that deuterium substitution decreases lipophilicity according to the degree of deuteration.  Due to these disclosures, Applicant stated that a skilled person would not have reasonably expected compound (14) to enter the CNS and the Office has not presented any evidence that compound (14) can effectively penetrate the blood brain barrier despite its lower lipophilicity (Applicant’s Remarks, page 6, paragraph 6-page 7, paragraph 1).
However, Examiner points out that, although lipophilicity influences the ability of a substance to penetrate the BBB, it is not the only factor which determines permeability as compounds that readily penetrate the BBB have varied levels of lipophilicity as disclosed by Summerfield (Summerfield et al., “Central Nervous System Drug Disposition: The Relationship between in Situ Brain Permeability and Brain Free Fraction”, 2007, The Journal of Pharmacology and Experimental Therapeutics, vol. 322, pages 205-213).  This conclusion is supported by Wang (Wang et al., “An experimentally validated approach to calculate the blood-brain barrier permeability of small molecules”, April 2019, Nature: Scientific Reports, vol 9:6117) which discloses that “lipophilicity, dipole moment, and size are factors that influence the ability of a compound to enter the 
Applicant then argued the prior art unquestionably teaches that deuteration decreases lipophilicity of caffeine, thereby influencing its penetration into the CNS.  Applicant stated that, even if compound (14) exhibited a higher AUC and longer Tmax in the peripheral nervous system, there is no evidence indicating that the same phenomenon would occur in the CNS, especially since the cited prior art suggests that compound (14) would have less exposure in the CNS compared to that of non-deuterated caffeine.  Applicant stated that the AUC of compound (14) in the CNS of a human after oral administration is greater than that of non-deuterated caffeine at an equivalent dose at two or more hours following oral administration as now required by claim 141 is unexpected (Applicant’s Remarks, page 7, paragraph 2- page 8, paragraph 1).
However, as previously discussed, even with the small decrease in lipophilicity accompanying the deuteration of compounds, a decrease in lipophilicity would not inherently indicate that deuterated caffeine is unable to permeate the BBB.  Also, Gant teaches that deuterated compounds decrease the amount and number of doses needed to achieve a desired effect ([0018]).  Gant also teaches that deuterated compounds have a longer half-life than the parent drug ([0018]), which would lead to a longer Tmax and greater AUC in the CNS compared to that of non-enriched caffeine.  These disclosures at least suggest that compound (14) crosses the blood-brain barrier; exhibits a longer Tmax compared to that of non-enriched caffeine; and provides a higher exposure in the brain than a corresponding dose of non-enriched caffeine in vivo.  
Applicant then argued that the effects of deuterium substitution may be unpredictable and pointed to Shao and the inventors of U.S. Application No. 12/102,164 as showing that the deuteration of compounds does not always result in extending the half-life of the max, and AUC (Applicant’s Remarks, page 8, paragraph 2).
However, the disclosure of Gant specifically teaches that deuterated compounds have a longer half-life than the parent drug ([0018]) and that this is a feature that it seeks to obtain in its deuterated compounds ([0034]).  Therefore, its deuterated compounds are expected to exhibit longer Tmax and greater AUC compared to that of non-enriched caffeine.  Furthermore, since half-life extension is expected as is broadly disclosed in regard to deuterated compounds and specifically disclosed in regard to deuterated caffeine (Benchekroun, Abstract; Gant [0018]), the absence of half-life extension such as that observed by Shao and the inventors of the U.S. Application No. 12/102,164 is more likely to be considered an unexpected result than the presence of half-life extension as is claimed and shown in the prior art.  Therefore, Applicant’s assertion regarding the extension of half-life, Tmax, and AUC arising from deuteration being unexpected is moot.  
Applicant then argued that Gant itself does not specifically state which particular compounds would have the expected compounds and does not provide any data for any compounds, whereas the present specification provides data for compound (14).  Applicant stated that Gant does not: (1) consider the effect of deuteration on lipophilicity and its implications on the BBB; (2) consider how deuteration may confer metabolic stability and attenuate their ability to enter the CNS; or (3) contemplate the selection of a compound which balances the effects of deuteration to be suitable for use in a nutritional supplement.  Applicant stated that due to the absence of this information in Gant, a skilled person would not be motivated to select compound (14).  Applicant then argued 
However, in regard to Applicant’s assertion that no one envisioned using compound (14) as claimed and that “such new uses or applications of known compounds are patentable”, Examiner again points out that the present claims are directed to a composition comprising compound (14), not to a method of its use.  As previously discussed, several claimed features have been shown to be expected due directly to deuteration in general (i.e., longer half-life, slower metabolism, and reduction in side effects of deuterated compounds compared to their non-deuterated forms) and ones that are inherent to the deuteration of caffeine (i.e., slower metabolism of deuterated caffeine which would lead to a higher AUC in the CNS of a deuterated caffeine than a non-deuterated caffeine since caffeine is well-known and expected to permeate the BBB barrier).  In regard to Applicant’s assertion that the disclosure of Gant does not provide experimental data for any compounds, Gant teaches that deuteration of pharmaceuticals was previously demonstrated to improve pharmacokinetics and pharmacodynamics ([0016]) and applies the data from this research into creating deuterated caffeine of various patterns for increasing the half-life of a parent drug, decreasing the effective amount of a dose, and Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Also,  “"[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” MPEP 2112.01(II).  In light of these disclosures from the MPEP, the mere absence of acknowledgement from Gant regarding these features does not mean that the claimed product is patentable, especially since the same product is taught by the prior art and the claims are directed toward a composition comprising compound (14), not a method of its use.  Furthermore, although the prior art does not specifically focus on compound (14), Gant does disclose it ([0020]-[0022]) with In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since the prior art has been shown to teach the limitations of amended claim 141 and its dependents and Applicant’s arguments have been shown to be unpersuasive, the rejection of the claims are maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791